    Case 5:20-cr-00092-H-BQ Document 28 Filed 10/14/20             Page 1 of 1 PageID 51



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

I.INITED STATES OF AMERICA,
    Plaintiff,

                                                             NO. 5:20-CR-092-01-H

ARMANDO INFANTE-RODRIGUEZ
(l),
     Defendant.


              ORDER ACCEPTING REPORT AND RECOMMENDATION
                 OF THE I]NITED STATES MAGISTRATE JI]DGE
                       CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636(bX1), the undersigned District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilry.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         oated october   la   ,2020.



                                            JAMES,       S    YHENDRIX
                                            UNIT D STATES DISTRICT JUDGE
